 MORRISONCAFETERIAS CONSOLIDATED, INC.Morrison Cafeterias Consolidated,Inc. and MorrisonCafeteriaCompany ofLittleRock,Inc.andHote'-Motel,Restaurant Employees Union, LocalNo. 200,Hotel and Restaurant Employees andBartenders International Union,AFL-CIO. Case26-CA- 1520June 30, 1969SUPPLEMENTAL DECISION ANDAMENDED ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn August 4, 1964, the National Labor RelationsBoard issued itsDecisionandOrder in thisproceeding,'findinginrelevantpartthattheRespondents constituted a single employer under theNational Labor Relations Act, as amended, andthat the Respondents violated Section 8 (a) (1), (3),and (5) of the Act by closing their Little Rock,Arkansas, cafeteria.Thereafter,while the Respondents' Petition toReview and Set Aside the Board's Order and theBoard'sanswerandcrossapplicationforenforcement of its Order were pending before theUnited States Court of Appeals for the EightCircuit, the Supreme Court rendered its decision inN.L.R.B. v. DarlingtonManufacturing Company,380 U.S. 263. On June 25, 1965, the Board movedthe Court of Appeals to remand the instant caseand, on July 15, 1965, the courtgranted the Board'smotion "with leave to make reconsideration of itsholding, in the light ofN.L.R.B. v. DarlingtonManufacturing Company,380 U.S. 263, and withreport of the result of such reconsideration to bemade by it in relation to the pending petition forreview."On September 16, 1965, the Board issued itsOrder affording the parties opportunity to file briefswith respect to the effect on the issues of this case ofthe Supreme Court's decisions in bothN.L.R.B. v.DarlingtonManufacturingCompany, supra,andFibreboard Paper Products Corp. v. N.L.R.B.,379U.S. 203. Pursuant to the Board's Order, theRespondents and the General Counsel filed briefs,and the Charging Party filed a motion to reopen therecord.On February 4, 1966, the Board (MemberJenkins dissenting) granted the Charging Party'smotion and issued an order reopening the recordand remanding the case for further hearing beforeTrial Examiner A. Bruce Hunt. The Board's Orderdirected the Trial Examiner to receive additionalevidence bearing on the "purpose" and "effect" ofthe closing of the Little Rock, Arkansas, cafeteria,177 NLRB No. 113591more specifically as related to the issue of whethersuch closing was motivated at least in part by apurpose to chill unionism among employees in anyof the other Morrison cafeterias, and whether theRespondentsmay reasonably have foreseen thatsuch closing would be likely to have that effect, andfurther ordered that upon conclusion of such hearingthe Trial Examiner should prepare a SupplementalDecision.On February 17, the Respondents filed amotion for a court order (No. 17893) restraining theBoard from holding a further hearing. On March 2,1966, the Court of Appeals for the Eighth Circuitdenied the Respondents' motion. The hearing on theBoard's remand was conducted on August 3 and 4,1966, and on March 15 and 16, 1967, at Mobile,Alabama.On September 25, 1968, Trial Examiner A. BruceHunt issued his Supplemental Decision, attachedhereto, in which he concluded, upon reconsiderationof the Board's original finding herein, that theRespondents violated Section 8(a)(3) of the Act byclosing the Little Rock cafeteria and terminating theemployees employed there, that, underDarlington,the8(a)(3)allegationsmust be dismissed; andrecommended that the Board reaffirm its 8(a)(1) and(5)findings,and modify the original remedy asspecified in the Remedy section of his SupplementalDecision.Thereafter,theRespondents and theGeneralCounsel filed exceptions to the TrialExaminer's Supplemental Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the remand hearing and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board' has considered theTrialExaminer'sSupplementalDecision,theexceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.''148 NLRB 139'ChairmanMcCullochand Members Brown and Zagora all agree withthe Trial Examiner's 8(a)(l) findings, conclusions,and orderChairmanMcCullochand Member Brown agree with the Trial Examiner's findings,conclusions,and order as to Sec 8(a)(5).ChairmanMcCulloch andMember Zagoria agree withthe TrialExaminer's dismissalof the 8(a)(3)allegationsof the complaint.Member Zagora agrees with ChairmanMcCulloch's separate opinion as to the 8(aX3) aspects of the case, andMember Brown agrees withChairman McCulloch's separate opinion onthe 8(aX5) aspects of the case.The partialdissentsof MembersBrown andZagoria and the separate opinionof Chairman McCulloch are set forthbelow'The Respondents exceptto the TrialExaminer's credibilityresolutionsItistheBoard'sestablishedpolicy,however, notto overrule a TrialExaminer's resolution as to credibility unless, as is not the case here, thepreponderance of all the relevant evidence convinces us thatthey areincorrectStandardDryWall Products, Inc,91NLRB 544, enfd 188F 2d 362 (C.A 3)i 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDAMENDED ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Amended Order theRevised Recommended Order of the Trial Examinerand hereby orders that the Respondents, MorrisonCafeteriasConsolidated,Inc.,andMorrisonCafeteriaCompany of Little Rock, Inc., LittleRock, Arkansas, their officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Revised Recommended Order.CHAIRMAN MCCULLOCH:Iagree fully with the findings, conclusions, andrecommendations of the Trial Examiner. I do notagree with Member Brown's recommended findingthat the closing of the Little Rock cafeteria wasviolativeof Section 8(a)(3) of the Act, or withMember Zagoria's proposed dismissal of therefusal-to-bargain allegation of the compliant.UnderDarlington, supra,the closing of one of anumber of plants operated by the same employer isdiscriminatory only when the following two elementsarepresent: (1) a purpose on the part of theemployer to"chill" unionism in any of his remainingplants; and(2) the employer must reasonably haveforeseenthat suchclosingwould likely have thateffect.The Trial Examiner concluded that theevidencewas insufficient to establish a "chill"unionismmotiveon the part of Respondents.MemberBrown reliesforacontraryfindingprincipally on a statement made by Everett Mills, aminor supervisor at Respondents' Mobile cafeteria,toBessieHastings,an assistantmanager at thesame cafeteria,during an organizational campaignat the Mobile cafeteria almost 2 years after the'closingof the Little Rock cafeteria. According tothe credited testimony,Mills said to Hastings thatRespondents had closed the Little Rock cafeteriarather than have it as an example for the remainingcafeterias.However,asfoundby the TrialExaminer, there is no evidence that Mills was privyto the decision to close the Little Rock cafeteria, orthatanymanagementofficial told him that thecafeteriawas closed in order to have an effectelsewhere. In fact, at the time of the closing of theLittleRock cafeteria, there was no organizationalactivityelsewhere inRespondents' cafeteria.TheUnion did not commence its organizational activitiesat the Mobile cafeteria until a year and a half afterthe Little Rock closing. Under the circumstances,the Trial Examiner correctly found, in my opinion,thatMills' comment to Hastings, and somewhatsimilarremarks by other minor supervisors toemployees at the Mobile cafeteria, long after theLittleRock cafeteria closing, were no more thanattempts to take advantage of the closing topersuade employees at the Mobile cafeteria to resistthe organizational activities of the Union.As to Member Zagoria's view that the Supreme,Court's ruling inDarlington, supra,precludes afinding ofan 8(a)(5)violation in the unilateralpartial closing of a business because employees haveselectedabargaining representative,unless theBoard also finds that the purpose of the closing wasto "chill" unionism elsewhere in violation of Section8(a)(3),thisinterpretationofDarlingtonhaspreviously been rejected by the Board.'The Board (Member Jenkins not participating)said inOzark Trailers,161NLRB at 565:...that holding[Darlington]cannot be relevant tothe issue before us which involves Respondents'duty to bargain about thepartialclosing of theirbusiness.'We perceive nothing in that portion oftheDarlingtondecisiondealingwiththediscriminatory partial closing of a business whichsuggeststheinapplicabilityofthecollective-bargaining requirement of the Act toRespondents' decision to close down the Ozarkplant. Indeed, as theDarlingtondecision affirmsthe propriety of the application of Section 8(a)(3)to a partial closing of a business, it would beanomalousto find that Section 8(a)(5) is withoutgoverning authority in such situations.''Royal Plating and PolishingCo , Inc ,152 NLRB619, 622.'Ibid.MEMBER BROWN,dissentingin part:IagreewithChairmanMcCulloch that theRespondents violated Section 8(a)(5) by failing tonotify the Union of the decision to close the LittleRock cafeteria and to bargain about that decisionand the effect of the closure upon employees in theappropriate unit. Contrary to the majority of mycolleagues,however, I would further find that, inclosingthat operation, Respondents sought to chillunionism at its remainingcafeterias and therebyalso violated Section 8 (a)(3) of the Act.When the Union began itsorganizingcampaign attheLittleRock cafeteria,Respondentsmet thisinitialunion effort with hostility and discriminatorydischarges.'TheUnionneverthelesswonaBoard-conducted representation election, only tohave Respondents shut down the cafeteria the sameday the election results were announced.Mills,supervisor at one of Respondents' Mobile cafeterias,later said of this shutdown that "they had thecafeteria down there [in Little Rock] and ratherthan havea union togo in they gave the cafeteriaup. That it would be better to lose it than to have aunion go inand have an example for the rest of thecafeterias over the nation." Other officials also toldcafeteria employees in Mobile, where a sister localoftheUnionwas conductinganorganizingcampaign,and in Atlanta, where no such activitiywas takingplace, that the Little Rock cafeteria hadbeen closed because of the Union and if employeesshould decideon a union,Respondents would be,'Ozark Trailers.Incorporated,161NLRB561, 564-565'MorrisonCafeteria Company ofLittleRock,Inc.,135NLRB 1327,enfd. 311 F.2d 534 (C A. 8). iMORRISON CAFETERIAS CONSOLIDATED, INC.593forced to take the same action as it did in LittleRock. These later statements persuasively buttressMills' assertion that Respondents desired to set anexample, of the consequences of unionization for,employees in other locations.Iam convinced that the closing at Little Rock,the only one of Respondents' 40-50 cafeterias whereemployees had selected a union, was part ofRespondents'plan to prevent unionism at allcafeterias. I consider it significant in this connectionthat Little Rock was the site of the Union's initialorganizational success and, in my view, Respondentsclosed down at once lest such success stimulatefuture unionization at Respondents other operations.If the Union were stopped in this manner here, andthusdramatizeforallitsemployeesthatunionization could only be achieved at the cost oftheir jobs,Respondents stood a good chance toforestall organizing attempts elsewhere.' The lessonwas verbalized by Respondents' aforementionedthreat of closure at Atlanta, for example, despite theabsence of organizational activity at that cafeteria.MEMBER:ZAGORIA, dissenting in part:Iagree with the Trial Examiner's conclusion thatthe evidence before us is insufficient to warrant afinding,under the Supreme Court's decision inDarlington,supra,thattheRespondentsweremotivated in closing their Little Rock cafeteria by apurpose to chill unionism in their remainingcafeterias, and that, therefore, the 8(a)(3) allegationsmust be dismissed.Idisagree, however, with my colleagues' findingthat the Respondents violated Section 8(a)(5) of theAct by failing to notify the Union of the decision toclose the cafeteria and to bargain about thatdecision and its effects on the employees in theappropriate unit. The Supreme Court's ruling inDarlingtoncompletelyforeclosedfindinganunlawful refusal to bargain in the instant case, eitheras to the decision to close or as to the effects of thatdecison.A finding of an 8(a)(5) violation underDarlingtondepends entirely upon a finding of an8(a)(3) violation.Hence, the partial closing of abusiness, like the complete cessation of business,cannot be found to constitute a violation of Section8(a)(5) in the absence of motivation aimed atachieving the prohibited effect, that is, to chillunionism in other parts of the enterprise. In otherwords, as I read the Supreme Court's decision inDarlington,as long as it is not for the purpose ofchilling unionism among his remaining employees,an employer may close part of his business "for anyreason he pleases." It is plain that the reason theRespondents closed this cafeteria was to avoidbargainingwith the cafeteria employees' newlydesignated representative. As the Respondents werelawfullyentitledtodo this, how can they be'InDarlingtonManufacturing Company vN.L.R.B.,397 F 2d 760, 772(C.A. 4), cei'tdenied393 U.S. 1023,the court held that contemporaneousorganizational activity at other plants is not a prerequisite to finding a"chilling"motivation.required to bargain, when that is the very thing theycould lawfully close down to avoid doing?As the permanent closing of the Little Rockcafeteria'stands in the same posture, underDarlington,as a complete cessation of business, theRespondents were removed from the coverage of theAct with respect to their Little Rock operationswhen the permanent shutdown was effected. Unlikea situation where a union is the certified bargainingrepresentative prior to the decision to close, orwhere the parties have an established bargainingrelationship, the Respondents had no obligation tobargain with the Union prior to the shutdown and,as the shutdown was lawful underDarlington,theyhad no obligation to consult with the Unionconcerning the shutdown or to remedy its effects onthe employees involved.' In these circumstances, afinding of an 8(a)(5) violation or a provision forremedy because of the partial shutdown in theinstant case would, in my opinion, be inconsistentwith the Supreme Court's ruling inDarlington.As our earlier findings of 8(a)(1) violations,committed before the Respondents' decision to closethe cafeteria, are not affected by the conclusionsreached herein, I would approve an order requiringthe Respondents to cease and desist from engagingin the 8(a)(1) conduct herein found.'My conclusions herein are based on a finding that the Respondents havepermanently closed theirLittle Rockoperations.'Cf.A C Rochat Company,163NLRB No49,Ozark Trailers,incorporated and/or HutcoEquipmentCompany and/or MobilefreezeCompany, Inc,161 NLRB 561TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEA. BRUCE HUNT, Trial Examiner: On April 22, 1964, Iissuedmy decision in this proceeding, and on August 4,1964,theBoardaffirmed.148NLRB 139. TheRespondents,Morrison Cafeterias Consolidated, Inc. andMorrison Cafeteria Company of Little Rock, Inc., soughtreview by the Court of Appeals for the Eighth Circuit,and the Board sought enforcement, No. 17832. While thematter was pending,the Supreme Court decidedN.L.R.B.v.DarlingtonManufacturing Company,380 U.S. 263,and that opinion prompted the Board to move the Courtof Appeals to remand the case for reconsideration by theBoard in the light ofDarlington.The Respondents(Petitioners in No. 17832) did not object, and on July 15,1965, the Court granted the Board's motion. Thereafter,theUnion,Hotel-Motel,Restaurant Employees Union,Local No. 200, moved the Board to reopen the record forthe purpose of receiving additional evidence. Over theRespondents' objections, on February 4, 1966, the Board(Member Jenkinsdissenting)granted the Union's motionand remanded the case to me for a further hearing and aAs originally tried, this was a consolidated proceeding involving twocases, 26-CA-1514and 26-CA-1520.The portion of the complaint whichwas based upon the charge in the former case(the suspension of CololseesBowers)was dismissed by me, and no exceptions to that action were filedby the General Counsel or the UnionThereafter, only 26-CA-1520remained an active case. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupplemental decision.On or about February 17, 1966,the Respondents sought an order in No 17832 restrainingthe Board from holding a further hearing, and during thesame month the Board filed its opposition.On March 2,1966, the court of appeals denied the motion to restrainthe Board.The hearing on remand was conducted by meon August 3 and 4,1966, and March 15 and 16,1967, atMobile,Alabama. The General Counsel,the Respondentsand the Union were represented.Upon the entire recordandmy observation of the witnesses,Imake thefollowing:SUPPLEMENTAL FINDINGS OF FACT1.RESTATEMENT OF CERTAIN FINDINGSMorrison Consolidated,the parent corporation,utilizessubsidiarycorporationsthroughwhichtooperatecafeteriasand restaurants in various Southern andSouthwestern States.Morrison Little Rock,a subsidiary,operated a cafeteria in Little Rock,Arkansas, which wasclosed by the Respondents on April 19, 1963,promptlyafter the Union won a Board-conducted election. At alltimesmaterial,theRespondentsconstitutedasingle-integrated enterprisewith common officers anddirectors who administered a common labor policy.'Inmy earlier decision,Ifound that the Respondentshad committed certain independent violations of Section8(a)(l). 148 NLRB at 143-144. Those findings are not inissue under the remand.The present issues involve allegedviolations of Section 8(a)(3) and(5) in the Respondents'closure of the cafeteria in Little Rock and terminating theemployees there without notice to the Union and withoutaffording the Union an opportunity to bargain. At theinitialhearing,theRespondents contended that theyclosed the cafeteria solely for economic reasons, and Ifound that the cafeteria had not been a profitableoperation.See, e.g., 148 NLRB at 145-146.On the otherhand,the Respondents conceded at that hearing that thecafeteriawould not have been closed on the day of theelection if the Union had lost, and I found that "theclosurewas triggered by the Union'svictory in theelection"and that"[i]f the employees had not selected theUnion to represent them,they would have retained theirjobs for an indeterminable length of time." 148 NLRB at146.Ifound also, at page 147, that"[w]hen theRespondents closed the cafeteria without notice to theUnion concerning that action and without an offer tobargain about it, and when the Respondents, a few dayslater, ignored the Union's telegram of April 19 and dealtunilaterallywith employees concerning work in othercafeterias in the chain,the Respondents demonstrated thattheirhostility to collective bargaining,exemplified byviolations of Section 8(a)(1) and (3) in 1961 and violationsof Section 8(a)(1) in 1963 before the closure,had notceased."Ihave no reason now to modify those findings,and I reaffirm them.On the other hand, I do not fullyreaffirm certain conclusions that I reached.Iconcludedfirst"that the Respondents,by closing the cafeteria inLittleRock under the circumstances and for the reasonsfound,thereby terminating the employees'employment inthat city,violated Section 8(a)(3) and(1)"; and, secondly,"thattheRespondents,byunilaterallyclosingthe'My finding at 148 NLRB 140 that Morrison Consolidated'sgeneraloffices were in Tampa, Florida, should be modified. Such offices are nowinMobile, Alabamacafeteriaand by unilaterally dealing with employeesconcerning employment at cafeterias elsewhere,violatedSection 8(a)(5)and(1)."148NLRB at 147. Theseconclusionsmust now be reconsideredin the light ofDarlingtonand the evidence at the reopened hearing.Before discussingDarlington,it is appropriate to point outthat,with the closing of the cafeteria,Morrison LittleRock went out of business because it did not operate anyother cafeteria,butMorrison Consolidated,the parentcorporation,remained in business,and, in any event, thetwo corporations constitute a single integrated enterprise.11.THE DOCTRINEOFDarlingtonThe Supreme Court held that"when an employercloseshisentirebusiness,even if the liquidation ismotivated by vindictiveness toward the union,such actionisnot an unfair labor practice"380 U.S. at 273-274. TheCourt held also at pages 274-275 thatThe closing of an entire business, even thoughdiscriminatory,endstheemployer-employeerelationship;...On the other hand,a discriminatorypartial closing may have repercussions on what remainsof the business,affordingemployer leverage fordiscouraging the free exercise of Sec.7 rights amongremaining employees of much the same kind as thatfound to exist in the"runaway shop"and "temporaryclosing" cases.. ..[We] are constrained to hold .. .that a partial closing is an unfair labor practice underSec. 8(a)(3) if motivated by a purpose to chill unionismin any of the remaining plants of the single employerand if the employer may reasonably have foreseen thatsuch closing would likely have that effect.In applying the quoted text to the facts found below, itshould be borne in mind that the Supreme Court held toothat"[i]tdoes not suffice to establish the unfair laborpractice charged here to argue that the.closingnecessarily had an adverse impact upon unionization insuch other plants,"and emphasized that in a case such asDarlington,unlike some other cases which had beenbefore the Court, "a showing of motivation which isaimed at achieving the prohibited effect"isa prerequisiteto a finding that Section 8(a)(3) has been violated. 380U.S. at 276.Ill.FACTS AND CONCLUSIONSIn support of their contentions,theGeneral Counseland the Union rely upon events, or alleged events, thatoccurred upon or near the premises of subsidiaries ofMorrison Consolidated in Atlanta,Georgia,and Mobile,Alabama.In the latter city,a sister local of the Union inthiscase attempted to organize the employees of twosubsidiaries during 1964 and 1965. As a consequence ofeventsoccurringduring the organizational campaign,charges were filed against the subsidiaries,a complaintwas issued, and I heard the cases which are referred tohereinasthe"Mobilecases,"15-CA-2635and15-RC-3029. Counsel for the General Counsel moved thattheMobile cases be consolidated with the instant case forahearing,and counsel for the various respondentsopposed.I denied the motion because the law firm whichrepresents the respondents in the Mobile cases is not thefirm which represents the Respondents in the instant case.On the other hand, by stipulation in the Mobile cases, theentire record on remand became a part of the record in MORRISON CAFETERIASCONSOLIDATED, INC.theMobile cases.' Consequently, most of the findingsbelow will be treated in my decision in the Mobile cases,sometimes at greater length than herein. That decision,TXD-520-68, is issued simultaneously herewith.The evidence concerning alleged events in Atlanta willbe considered before that relating to alleged events inMobile. Harold Cruse worked in various cities as a waiterfor subsidiaries ofMorrisonConsolidated.One suchsubsidiary isMorrison Cafeteria Company of Atlanta,Georgia, Inc. Cruse testified concerning a conversationwhich he had in Atlanta with Charles Vason, a supervisorand No. 2 waiter there. According to Cruse, during 1963Vason arrived in Atlanta following the closure of thecafeteria in Little Rock and said to Cruse that "theyclosed it up on account of the union with the election and. transferred [Vason] to Atlanta." Cruse's testimony isinaccurate insofarashe testified thatVasonwastransferred to Atlanta after the closure. The cafeteria inAtlantawas opened during March 1963, the monthpreceding that in which the cafeteria in Little Rock wasclosed, and Vason was transferred from Little Rock so asto be in Atlanta on the opening day. If Cruse quotedVason correctly that the Little Rock cafeteria was closed"on account of the union" - and Vason was not awitness to dispute the accuracy of that quotation - thequotation has no probative value here. Such a remarkreflects a motive in closing, not a motive to chill unionismin other cafeterias.Moreover, if the latter motive couldsomehow be read into Vason's remark, I would not findthatVason occupied such a status as to bind theRespondents by the remark. Although a supervisor ofwaiters, he earned only 25 cents per hour in wages, andreceived the balance of his income in tips. He played nopart in'the closure of the cafeteria in Little Rock.Cruse also testified that during or about April 1963 hetalked in Atlanta with T. A. Cowart who is a vicepresident of Morrison Consolidated and of one or more ofthe subsidiaries. According to Cruse, Cowart said to himthat Cowart "hope[d] you all will do a good job and buildup the business and have a good future and don't lethappen here - you old employees - what happened inLittleRock. Keep things like that out of here." Crusetestified that he then asked, "What?," to which Cowartreplied, "Keep the union out. Keep it clean and you have'At the hearingon remand,counsel agreed to enlargethe record hereinby incorporating portions of the recordin the Mobile cases.The agreementcovered all testimony concerning alleged threats to close a cafeteria inMobile ifsuch alleged threats did not contain a specific reference to thecafeteria in Little Rock.Following the hearing on remand,counsel for theGeneralCounselproposed a written stipulationtocounsel for theRespondents.Itwas rejected as embracing more testimony than thatcovered bythe agreement made at the hearing.Counsel for the GeneralCounsel thenmoved that I enlarge the record hereinin accord with hisproposed stipulation.Counsel for the Respondents filed a memorandum inopposition.By letter ofApril 5,1968, to the attorneys,Irequested thattheyreferme tothe specificportions of the transcript in the Mobile caseswhichshould be made a part of the record herein pursuant to theiragreement at the hearing.On April 22 and25, respectively, counsel for theRespondents and theGeneral Counselreplied.On April 29,counsel for theRespondents wrote to me again The letters ofApril 5, 22, 25,and 29,1968, are herebyreceived in evidence as Trial Examiner'sExhibits 2, 3, 4,and 5,respectively.The transcript in the instant case is hereby enlarged bythe incorporation of testimony from the Mobile cases as cited in AppendixA, attached hereto.Inview of my findings and conclusions recitedhereinafter,Ido not believe that a threat of closure in Mobile, when notaccompanied by a reference to the closure in Little Rock, has anyprobative value on the issues on remand.Therefore,Ienlarge the recordherein in accord with my understanding of counsel'sagreement at thehearing,but I make no findings in this case involving the evidence that iscited in Appendix A, omitted from publication.595a good future." Cowart denied that he spoke of the LittleRock closure to any employee including Cruse, and itshould be noted that there had been nounionactivity atthe cafeteria in Atlanta. It suffices to find, as I do, thatthe remarks attributed by Cruse to Cowart (1) need not beinterpreted as a threat to close the cafeteria in Atlanta ifthe employees there should become organized and (2)cannot be interpreted as attributing to the Respondents'closure of the cafeteria in Little Rock a motive to chillunionismelsewhere.We turn now to events in Mobile during theorganizationalcampaign conducted at three cafeteriasthere by Local 176, a sister local of the Union in theinstantcase.Priortothatcampaign,CrusewastransferredfromAtlanta to work in one of thosecafeterias.He became a union adherent. The manager atthat cafeteria was James Moore. Cruse testified, and Ifind, that Moore spoke to him of his union adherence andabout January 1965 said,inter alia,that "[i]f you get theunion in herewe are going to close the doors and it willbe thesame asitwas in Little Rock. They don't have nojobs there at Morrison and you won't have them downhere." Cruse testified further, and I find, that on April 15,1965,Moore said to Cruse,inter alia,"Well, you know ifthe union winsthe election here it will be just like it wasinLittleRock.We will close the doors and you will beout.You will have no job . . . "' I regard Moore'sremarksas an efforton hispart to make maximum use ofthe closure of the cafeteria in Little Rock during April1963asameansof frustrating the organizationalcampaigninMobile approximately 2 years later.I see inthe remarks no probative value in establishing that amotive in closing the cafeteria in Little Rock was to chillunionismelsewhere.James E. Holland is identifiedinmy initialdecision asan officer and director of the parent corporation,Morrison Consolidated, who made several addresses toemployees in Little Rock in an attempt to defeat theunion in theelection there. 148 NLRB at 144. He playeda substantialpart in the closing of the Little Rockcafeteria.148NLRB at 144-146. Holland is also anofficer in each of thevarioussubsidiary corporations thatoperate the numerouscafeterias.During Local 176'sorganizational campaigninMobile,Holland addressedemployees in that city upon several occasions. An issue iswhether he referred to the closure in Little Rock. Hollandtestifiedthathe had two written speeches which hedelivered to employees, and that he did not depart fromthe texts.Neither speechcontainsa reference to the'Cruse's testimony is not entirely in accord with an affidavit which hegave to the General Counsel prior to testifying The affidavit does notrecite thatMoore referred to the closure in Little Rock during theconversations about January 1965, but it does recite that Moore made suchreference upon another occasion.Turning to Moore's testimony,he deniedthat he ever spoke to Cruse about the union activityMoore testifiedfurther that he learned before the union activity began that Cruse would"do hisjob properly"only when Cruse knew that Moore was watching,and that Moore did not speak to Cruse about the union activity becauseCruse"wasn't loyal to the company"or to"anyone above him,"so muchso that Moore concluded that Cruse"certainly wasn't going to try to helpthe company in any way"and "wasjust a lost cause as far as any help" totheCompanyMoore impressed me unfavorably. Too, the remarksattributed to him by Cruse are consistent with remarks made bymanagement to other employees Finally, in contrast to Moore's professedevaluation of Cruse's not doing"his job properly,"the fact is that Cruseworked for the Morrison chain over a period of 16 years in cafeterias in 12cities.Such a record of employment atteststo Cruse's efficiency as anemployee 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosure in Little Rock.' Holland testified also that he heldseveral meetings withsmall groupsof employees at whichhe read from two collective labor agreements negotiatedwith other employers by Local 176 and from a bookentitledTheEnemyWithinby the late Robert F.Kennedy. According to Holland, he did not mention theclosure in Little Rock during any of thesmall meetingsOn the other hand, there is contrary testimony by twoemployees, Eddie Johnson and Eddie Tolbert. Johnsontestified that upon one occasion Hollandsaidinter alia"that the same thing that happened in Little Rock couldhappen at Morrison's [in Mobile] and that if the union didcome in that they would close down and that no one couldmake them give us our job back if they closed down .An affidavit which Johnson had given to the GeneralCounsel does not support the quoted testimony, but thisfact does not serve to impeach Johnson forreasonsrecitedin the footnote.' Johnson impressed me as telling the truthand Holland, on the other hand, did not impress me ashaving been truthful when he testified that he did notdepart from the written texts of his speeches or makeadditional remarks than to read from the book and thecollective labor agreements. For these reasons, and for theadditionalreasonsrecited in the footnote,' I creditJohnson'stestimonyandfindaccordingly.Tolbertattended several meetings at which Holland spoke, and hetestified thatHolland mentioned the closure upon morethan one occasion. According to Tolbert, Holland saidthat the cafeteria in Little Rock had been closed becauseof the union and that the same thing would happen inMobile in the event of a union victory. I credit Tolbert'stestimony and find accordingly! I conclude, however, thatHolland's remarks do not establish a motive in 1963 to'Holland's speeches were received in evidence as Resp.Exhs II and 12,but 11 is not in the exhibit file It is, however, in the exhibit file in therecord in the Mobile cases asG C. Exh 34'On July 6, 1965,Johnson gave an affidavittoR. E.Jackson, anattorney on the staffof the General Counsel The affidavitattributesremarks to someone identified as "Mr Harland" who spoke to employeesand it is apparentfrom Tolbert's affidavit,discussed below, that on July 6Jackson had not learned the correct spellingof Holland's name Johnson'saffidavitdoes not attribute to the speaker any reference to the cafeteria inLittleRock,but it recitesthatthe speaker"said lots of things" not setforthin the affidavitAttorney Jackson,when taking the affidavit, wasinvestigating the Mobile cases The instant case had not been remanded bythe court of appealsThisexplains Jackson's failure to inquire of Johnsonwhether Holland had spoken to employees in Mobile of the closure inLittle Rock It does not, however,explain Johnson's failure to volunteer toJackson that Holland had so spoken,but, as recited, the affidavit says that"Mr Harland"said"lots of things" not set forth in the affidavit'Johnson's testimony that Holland spokeof the closure of thecafeteriainLittleRockisbelievableMorrison Little Rock had demonstrated awillingness to violate Sec. 8(aX3), (135 NLRB 1327,enfd311 F 2d 534)and MorrisonLittleRockand Morrison Consolidated were motivated inclosing the cafeteriathere by theresult of the election, 148 NLRB at 146in certain respects,Holland's testimony is inconsistentHe testified thatduring the organizational campaign in Mobile, he did not remember "theLitticRockcase " As the citations in this footnote reflect, there had beentwo unfair laborpracticecases involving the LittleRockcafeteria I do notbelieve that Holland told the truth in this instance He had been active inthe closure and surely he recalledit.He testifiedalso that he did not speakto employees in Mobile of the closure in Little Rock because he thoughtthat the closure "had nothing to do with the Mobile operations" andbecause he knew that to speakof theclosure would have been"against thelaw, and [the Respondents]didn'tclose the cafeteria in Little Rock due tothe unionanyway "'On July 8, 1965,Tolbert gavean affidavit to AttorneyJackson.Holland's name is spelledcorrectlytherein,and remarks are attributed tohim atonly one ofhis meetings with employees,the one on the day beforethe election.The remarks, whichcontain no reference to the closure of theLittleRockcafeteria, are not the main subjectof theaffidavit,and thechill unionism by closing the cafeteria in Little Rock Atmost, his remarks concerning the closure reflect an effortin 1965 to utilize the fact of closure as a means to causeemployees to fear loss of their jobs in Mobile if theyshould vote in favor of union representation.We come to the remaining evidence upon which theGeneral Counsel and the Union rely. Bessie Hastings, whowas namedBessie Sweeney at times material, held theposition of assistantmanagerat one of the cafeterias inMobile. Everett Mills was the production and proceduressupervisor of the subsidiary corporation which operatesthat cafeteria. Hastings testified concerning a conversationthat she had with Mills. According to Hastings, during theorganizationalcampaign in Mobile, Mills told her that"[t]hey had the cafeteria down there [in Little Rock] andrather than have a union to go in they gave the cafeteriaup. That it would be better to lose it than to have a uniongo inand have an example for the rest of the cafeteriasover thenation."On the other hand, Mills denied that heever discussed the Little Rock closure with Hastings, buthe testified that he spoke to her concerning "methods tobe used to combat this [union] campaign," telling "her aspart of management things that we were going to doconcerning presenting the company's position."Millstestified further that his only discussions concerning theclosure in Little Rock were with individuals in the mainoffice of Morrison Consolidated, the parent corporation.In deciding this issue of credibility, I have weighed thefact thatHastingswas discharged by the subsidiarycorporationforwhichsheworkedand that sheacknowledged having felt very strongly that her dischargehad been unfair.' I believe that Hastings was a crediblewitnessand I was unfavorably impressed by Mills' denialthat he spoke with her concerning the closure in LittleRock. Accordingly, I credit her testimony. In respect tothe first portion thereof, i.e., thatMills told her that"rather than have a union to go in they gave the cafeteria[inLittleRock] up," I have found that the Respondentsweremotivatedin closingthe cafeteria by a desire toavoid bargainingwith the Union. I see nothing in thisportion of Mills' remarks to Hastings which reflects amotive tochill unionismin other cafeterias. In respect tothe second portion, i.e., that Mills also said to Hastingsthat "it would be better to lose it [the cafeteria in LittleRock] than to have a union go in and have an examplefor the rest of the cafeterias over the nation," I regardthat remark as thestrongestbit of evidence in the GeneralCounsel's and the Union's favor but as too weak towarrant a finding underDarlingtonthat the Respondentswere motivatedin closingthe cafeteria by a desire to chillunionism in the remainingcafeterias.The cafeteria inLittleRock was located far from any other cafeteria intheMorrison chain, and there was no organizationalactivity in any other cafeteria until Local 176 began itsactivity inMobile about 1 1 /2 years after the closure inLittleRock. Additionally, thereisnoevidence that Millsplayed any part in that closure or even knew of it untilafterwards,nor is there evidence that anyone inmanagementspoke to him of the closureas "anexamplefor the rest of the cafeterias over the nation." Insofar as Ican determine,Mills' comment to Hastings concerningdocument contains no reference to remarks by Holland at other meetingswhich Tolbert attendedAccording to Tolbert, when the affidavit wastaken,he did not think of Holland's remarks concerning the cafeteria inLittleRock,and later counsel for the General Counsel raised the subjectwhen interviewing him.'The circumstances surrounding Hastings'discharge are recited in mydecision in the Mobile cases. MORRISONCAFETERIAS CONSOLIDATED, INC..,anexample"may have been no more than his ownopinion;formed nearly 2 years after the closure, of anadvantage to be gained by it.In summary,Iconclude that the allegations that theRespondents violated Section 8(a)(3)must be dismissed.Thereremain,however, the allegations that Section8(a)(5) was violated. Although, by the closure, MorrisonLittleRock went out of business entirely,MorrisonConsolidated went out of business only partially, and therecord is clear that the two Respondents constitute asingle,integratedenterprise.Moreover,Holland'stestimony is clear that he regards the entire enterpriseinvolving the parent and all subsidiary corporations as onecompany. Thus, he referred to himself as "[v]ice presidentof the whole company." I find that we have here a partialclosing of a business with an object of avoiding collectivebargaining with the employees' representative. I find alsothat the Respondents, by failing to notify the Union of thedecision to close the Little Rock cafeteria and to bargainabout that decision and the effect of the closure uponemployees in the appropriate unit,violatedSection 8(a)(5)and (t).McGregor Printing Corporation,163NLRB No. 113, and cases cited at footnote 9 therein.IV. THE REMEDYIreaffirm the first paragrpah of the remedy in mydecision, 148 NLRB at 148, which relates largely to myrejectionof the General Counsel'srequestthat theRespondents be required to "reinstate"the Little Rockoperation.The remainder of the remedy is rewritten asfollows.MorrisonLittleRock,although still retaining itscorporate existence,has not operated a cafeteria for morethan 5 years. There is no evidence that Morrison LittleRock will open another cafeteria or thatMorrisonConsolidatedcontemplates again engaging in business inArkansas.Because, however,the future cannot be foreseenand one or the other of the Respondents may resumeoperations in Little Rock,Ishall recommend that theBoard retain jurisdiction herein so that it may considerthe implications of any resumption if such should occur.A. C. Rochat Company,163 NLRB No. 49.The type of bargaining order to be issued in this casemay be found inTransmarine Navigation Corporation,170 NLRB No. 43, where the Board set forth "a limitedbackpay requirement designed both to make whole theemployees for losses suffered as a result of the"employer's refusal to bargain and"to re-create in somepracticablemanner a situation in which the parties'bargaining position is not entirely devoid of economicconsequences for the Respondent[s]."Accordingly,I shallrecommend that the Respondents bargain with the Union,upon request,concerning the effects of the closure of thecafeteria in Little Rock upon the employees who were inthe appropriate unit at the time of closure,embodying ina signed agreement any understandingwhichmay bereached,and that the Respondents pay to such employeesamounts equal to their respective earnings when last in theRespondents' employ from 5 days after the date of thisSupplemental Decision until the occurrence of the earliestof the following conditions: (1) the date the Respondentsbargain to agreement with the Union on those subjectspertaining to the effects of the closing upon employees inthe unit; (2) abona fideimpasse in bargaining; (3) thefailure of the Union to request bargaining within 5 daysafter itsreceiptof this Supplemental Decision, or tocommence negotiations within 5 days of the Respondents'notice of its desire to bargain with the Union; or (4) the597subsequent failure of the Union to bargain in good faith;but in no event shall the sum to be paid to any of theemployees exceed the amount he or she would have earnedfrom the date of the closure of the cafeteria, April 19,1963, to the time when he or she secured equivalentshall not be less than an employee would have earned fora 2-week period when last in the Respondents' employ,except for any of the approximately half dozen employeeswho were transferred to other cafeterias in the Morrisonchain (148 NLRB at 145) who shall receive backpay foronly an appropriate portion of the 2-week period if he orshe began work in another such cafeteria within less than2 weeks after the closure of the Little Rock cafeteria. Inmany instances the sum can be determined by the normalwage rates paid to employees. In the instances of waitersand any other employees whose earnings consisted largelyor in part of tips from customers, the wage rates will notbe determinative of the earnings.Ishallrecommend further that the Respondentspreserve and make available to the Board or its agents,upon request, for examination and copying, all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay under theterms of these Recommendations.In view of the fact that notices to employees cannotnow be posted by the Respondents in the cafeteria inLittleRock, I shall recommend that the Respondentssend, by first class mail, appropriate notices to all personswho were in their employ in Little Rock during April1963, at such persons' last known addresses, and that theRespondents publicize the notices in one of the principaldaily newspapers in Little Rock.Because of the nature of the Respondents' invalidconduct and its underlying purpose and tendency, Iconclude that the unfair labor practices found arepersuasively related to the other unfair labor practicesproscribed and that danger of their commission in thefuture is to be anticipated from the course of theRespondents' conduct in the past. Therefore, in order tomake effective the interdependent guarantees of Section 7of the Act, I shall recommend further that theRespondents cease and desist from infringing in anymanner upon the rights guaranteed in said section.N.L.R.B. v. Express Publishing Company,312 U.S. 426(1941);N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532(C.A. 4, 1941).Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1, 2 and 3. I reaffirm these three Conclusions of Law inmy original decisions(148 NLRB at 150) which relate tothe composition of the appropriate unit and the Union'sstatus as a labor organization and exclusive representativeof employees in the unit. I modify the remainingconclusions of law as follows.4.By interferingwith,restraining,and coercingemployees in the exercise of their rights under the Act,and by refusing to bargain collectively with the Union, theRespondents have engaged in and are engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and (5) and Section 2(6) and (7).5.The allegationsof the complaint that theRespondents violated Section 8(a)(3) have not beensustained. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDREVISED RECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby recommend that the Respondents,MorrisonCafeteriasConsolidated, Inc. andMorrisonCafeteriaCompany of Little Rock, Inc., their officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Hotel-Motel,Restaurant Employees Union, Local No. 200, Hotel andRestaurantEmployeesandBartendersInternationalUnion, AFL-CIO, as the exclusive representative of allthe employees in the appropriate unit.(b) Interrogating employees concerning union activities,threatening to terminate business operations if employeesshould select a labor organization to represent them, andsoliciting employees to eavesdrop on union activities andto report to management concerning such activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with said labororganization concerningthe effects of the closure of thecafeteria in Little Rock upon the employees who were inthe appropriate unit at the time of closure, as set forth in"The Remedy" section of this Supplemental Decision.(b)Pay to such employees amounts equal to theirnormal earnings,as set forth in said remedy section.(c)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in saidremedy section.(d)Place as advertisements, once a week for 8consecutive weeks in one of the principal daily newspapersinLittleRock, exact signed copies of the attached noticemarked "Appendix".'°(e)Mail to their former employees in Little Rocksigned copies of said notice (to be prepared by theRespondents on forms furnished by the Regional Directorfor Region 26, as provided in said remedy section.(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps each ofthe Respondents has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of court, the words "aDecree of the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps each of theRespondents has taken to comply herewith "IT IS FURTHER RECD' IMENDED that the Board reserve toitself the right to reconsider and modify the provisions ofthisRevised Recommended Order if made necessary bycircumstances not now apparent.IT IS FINALLY RECOMMENDED that the complaint bedismissed insofar as it alleges that the Respondentsviolated Section 8(a)(3) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,We are publicizing this notice in order to notify ourformer employees at the cafeteria in Little Rock which weclosed in 1963 that:WE WILL NOT interrogate employees concerningunionactivities,threatentoterminatebusinessoperations if they should select a union to representthem, or solicit employees to eavesdrop on unionactivities and to report to management concerning suchactivities.WE WILL NOT violate any of the rights which ouremployees have under the National Labor RelationsAct to join a union and to engagein unionactivities, ornot to joina union andnot toengage insuch activities.WE WILL, upon request by Hotel-Motel, RestaurantEmployeesUnion,LocalNo.200,HotelandRestaurantEmployees and Bartenders InternationalUnion, AFL-CIO, bargain collectively with that labororganization concerning the effects of the closure of ourcafeteria in Little Rock upon the employees who werein the bargainingunit at the time of closure.WE WILL, in the manner required by the NationalLabor Relations Board, give backpay to our formeremployees.DatedByMORRISON CAFETERIASCONSOLIDATED, INC. ANDMORRISON CAFETERIACOMPANY OF LITTLEROCK, INC.(Employer)(Representative)(Title)If the former employees have any questions concerningthis notice or whether the Employer is complying with itsprovisions, they may communicate with the Labor Board'soffice at 3507 FederalBuilding,700 West Capital Avenue,Little Rock, Arkansas 72201, Telephone 534-3161.